FORM OF ACCOUNTING SERVICES AGREEMENT THIS AGREEMENT is made and entered into this day of February, 2009, by and between the Conestoga Funds (the “Trust”), a Delaware business trust having its principal place of business at 259 N. Radnor-Chester Road, Radnor Court, Suite 120, Radnor, PA 19087, and Mutual Shareholder Services, LLC, a Delaware Limited Liability Company (“MSS”). RECITALS: A.The Trust is an open-end management investment company registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, as amended (the "1940 Act"); and B.MSS is a corporation experienced in providing accounting services to mutual funds and possesses facilities sufficient to provide such services; and C.The Trust desires to avail itself of the experience, assistance and facilities of MSS and to have MSS perform the Trust certain services appropriate to the operations of the Trust, and MSS is willing to furnish such services in accordance with the terms hereinafter set forth. AGREEMENTS: NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereby agree as follows: 1.DUTIES OF MSS. MSS will provide the Trust with the necessary office space, communication facilities and personnel to perform the following services for the Trust: (a)Timely calculate and transmit to NASDAQ the daily net asset value of each class of shares of each portfolio of the Trust, and communicate such value to the Trust and its transfer agent; (b)Maintain and keep current all books and records of the Trust as required by Rule 31a-1 under the 1940 Act, as such rule or any successor rule may be amended from time to time ("Rule 31a-1"), that are applicable to the fulfillment of MSS's duties hereunder, as well as any other documents necessary or advisable for compliance with applicable regulations as may be mutually agreed to between the Trust and MSS.Without limiting the generality of the foregoing, MSS will prepare and maintain the following records upon receipt of information in proper form from the Trust or its authorized agents: ·Cash receipts journal ·Cash disbursements journal ·Dividend record ·Purchase and sales - portfolio securities journals ·Subscription and redemption journals ·Security ledgers ·Broker ledger ·General ledger ·Daily expense accruals ·Daily income accruals ·Securities and monies borrowed or loaned and collateral therefore ·Foreign currency journals ·Trial balances (c)Provide the Trust and its investment adviser with daily portfolio valuation, net asset value calculation and other standard operational reports as requested from time to time. (d)Provide all raw data available from its fund accounting system for the preparation by the Trust or its investment advisor of the following 1. Semi-annual and annual financial statements; 2. Semi-annual forms N-SAR; 3. Annual tax returns; 4. Financial data necessary to update form N-1A; 5. Annual proxy statement. (e)Notwithstanding paragragh 1 (d), prepare the following: 1. Semi-annual and annual financial statements; 2. Semi-annual forms N-SAR; (f)Edgarize and file with the SEC the following: 1. Semi-annual and annual financial statements; 2. Semi-annual forms N-SAR; 3. N-1A and other necessary filings. (g)Provide facilities to accommodate annual audit and any audits or examinations conducted by the Securities and Exchange Commission or any other governmental or quasi-governmental entities with jurisdiction. MSS shall for all purposes herein be deemed to be an independent contractor and shall, unless otherwise expressly provided or authorized, have no authority to act for or represent the Trust in any way or otherwise be deemed an agent of the Trust. 2.FEES AND EXPENSES. (a)In consideration of the services to be performed by MSS pursuant to this Agreement, the Trust agrees to pay MSS the fees set forth in the fee schedule attached hereto as Exhibit A. (b)In addition to the fees paid under paragraph (a) above, the Trust agrees to reimburse MSS for out-of-pocket expenses or advances incurred by MSS in connection with the performance of its obligations under this Agreement. In addition, any other expenses incurred by MSS at the request or with the consent of the Trust will be reimbursed by the Trust. (c)The Trust agrees to pay all fees and reimbursable expenses within five days following the receipt of the respective billing notice. 3.LIMITATION OF LIABILITY OF MSS. (a)MSS shall be held to the exercise of reasonable care in carrying out the provisions of the Agreement, but shall not be liable to the Trust for any action taken or omitted by it in good faith without negligence, bad faith, willful misconduct or reckless disregard of its duties hereunder.It shall be entitled to rely upon and may act upon the accounting records and reports generated by the Trust, advice of the Trust, or of counsel for the Trust and upon statements of the Trust's independent accountants, and shall not be liable for any action reasonably taken or omitted pursuant to such records and reports or advice, provided that such action is not, to the knowledge of MSS, in violation of applicable federal or state laws or regulations, and provided further that such action is taken without negligence, bad faith, willful misconduct or reckless disregard of its duties. (b)Nothing herein contained shall be construed to protect MSS against any liability to the Trust to which MSS shall otherwise be subject by reason of willful misfeasance, bad faith, negligence in the performance of its duties to the Trust, reckless disregard of its obligations and duties under this Agreement or the willful violation of any applicable law. (c)Except as may otherwise be provided by applicable law, neither MSS nor its stockholders, officers, directors, employees or agents shall be subject to, and the Trust shall indemnify and hold such persons harmless from and against, any liability for and any damages, expenses or losses incurred by reason of the inaccuracy of information furnished to MSS by the Trust or its authorized agents. 4.REPORTS. (a)The Trust shall provide to MSS on a quarterly basis a report of a duly authorized officer of the Trust representing that all information furnished to MSS during the preceding quarter was true, complete and correct in all material respects.
